Citation Nr: 1119917	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an increased evaluation for bipolar disorder, currently rated as    the 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran, family members and a friend



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986, and from August 1987 to July 1997.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, inter alia, denied claims for a rating higher than 50 percent for bipolar disorder, and a TDIU. 

In November 2009, the Veteran and several witnesses testified during a               Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of          the Board, a transcript of which is of record. 

In its January 2010 decision, the Board denied the Veteran's claim for a rating beyond 50 percent for bipolar disorder. The Board also denied claims for increased ratings for a back disorder, and right trapezius muscle strain. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In February 2011, the Court granted a Joint Motion by the Veteran and Secretary of VA (the parties), vacating the January 2010 decision   in regard to the claim for increased rating for bipolar disorder, and then remanding the case to the Board.  

In March 2011, the Veteran's attorney provided additional evidence consisting of a February 2011 report from a private vocational counselor, accompanied by a waiver of RO initial consideration of the evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

The Board presently remands this matter to the RO for compliance with the terms of the Court's February 2011 Joint Motion. Through the Joint Motion, the Court requested that the Board provide a more comprehensive statement of the reasons and bases for its decision on the claim for increased rating for bipolar disorder, taking into consideration all evidence bearing upon the Veteran's social and occupational functioning, with greater focus upon evidence offering a generalized mental health assessment beyond discussing the actual components of the applicable rating criteria (found at 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders). The Court directed the Board's attention to addressing the        June 2008 and undated statements of Dr. K.C.K., a VA psychiatrist who had opined on the issue of the Veteran's employability, as well as the November 2009 correspondence of a treating VA social worker. The Court further requested that based on the foregoing the Board provide more detailed consideration of awarding a "staged rating" (i.e., an increased rating taking into account the level of disability at a designated point during pendency of the claim), in light of all evidence dated subsequent to the February 2008 VA Compensation and Pension examination which itself had shown a "mild to moderate" level of disability. 

The Board recognizes the points raised by the Joint Motion. Before they may be implemented however, a new VA Compensation and Pension examination is required that offers a contemporaneous portrayal of the severity of the Veteran's service-connected disability, given that the last such exam was dated more than three years ago. The Board is therefore remanding this claim to the RO to schedule a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, to ensure a thorough basis upon which to evaluate the Veteran's TDIU claim, the Board remands this claim for a VA general medical examination, determining the Veteran's state of employability in view of service-connected disability.

The Board notes that the file contains a computer CD from the Social Security Administration (SSA).  The RO given the opportunity on remand should print out copies of the Veteran's SSA disability case records from the computer CD contained within the claims file, and associate these documents with the record.

Accordingly, the case is REMANDED for the following action:

1. The RO should print out copies of the Veteran's Social Security Administration (SSA) disability case records from the computer CD contained within the claims file, and associate these documents with the record.

2. The RO should schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's bipolar disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bipolar disorder, in accordance with the rating criteria specified at 38 C.F.R. §4.130, Diagnostic Code 9432. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

3. Also, schedule the Veteran for a VA general medical examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The examiner is then requested to offer an opinion with regard to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to one or more service-connected disabilities. In offering this opinion the examiner must consider the degree of interference with ordinary activities, including capacity for employment caused solely by the Veteran's service-connected disabilities,           as distinguished from any nonservice-connected physical or psychiatric condition. The examiner must also comment upon whether the Veteran is equally precluded from sedentary and more physically strenuous occupations. The examiner should include in the examination report the rationale for any opinion expressed. In addition, the examiner should consider and address the opinions of the various VA and private treatment providers who themselves have offered assessments on the Veteran's capacity for gainful employment.

4. The RO should then review the claims file.                      If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO should readjudicate the claims         on appeal in light of all additional evidence received.           If the benefits sought on appeal are not granted,                the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to             the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims. Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

